DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed February 2, 2021. In virtue of this communication, claims 1-22 are currently patentable. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cho et al. (US 20180039372 Al) in view of Lee (US 20150212643 Al) discloses display 160 can include a touch screen. And, for example, the display 160 can receive a touch, gesture, proximity, or hovering input that uses an electronic pen or a part of the user's body. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a touch display device comprising: a substrate having an active area and a non-active area; a plurality of gate lines, a plurality of data lines, and a plurality of subpixels arranged on the substrate, wherein each of the plurality of subpixels includes a first electrode, an organic light emitting layer on the first electrode, and a second electrode on the organic light emitting layer; an encapsulation layer on the second electrode; a plurality of touch electrodes on the encapsulation layer; a plurality of touch routing lines electrically connected to the plurality of touch electrodes, wherein the plurality of touch routing lines are disposed along an inclined surface of the encapsulation layer, and electrically connected to a plurality of touch pads disposed in the non-active area; and a touch driving circuit configured to drive the plurality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624